FILED
                                NOT FOR PUBLICATION                              DEC 02 2011

                                                                           MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


KARINE CHRAKYAN; LUSINE                           No. 08-70759
SHAHINYAN,
                                                  Agency Nos. A079-544-227
                 Petitioners,                                A079-544-228

     v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                 Respondent.


                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                       Argued and Submitted November 17, 2011
                               San Francisco, California

Before: THOMAS, GOULD, and BYBEE, Circuit Judges.

          Petitioners Karine Chrakyan and her daughter, Lusine Shahinyan, a

derivative applicant, (together, “Petitioners”) both natives and citizens of Russia,

petition for review of the Board of Immigration Appeals’ (“BIA”) decision

affirming an Immigration Judge’s (“IJ”) denial of her applications for asylum,



 *
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
withholding of removal, and protection under the Convention Against Torture

(“CAT”).

      Petitioners, both Chechens, entered the United States to escape the conflict

between Chechnya and Russia.1 During the war, they were displaced to a refugee

camp where in one instance Russian soldiers, who were drunk and under the

influence of drugs at the time, demanded their valuables and, when they had none

to give, tore their clothes and beat them. Petitioners suffered no broken bones, and

the record does not show they required medical treatment, but, per Petitioner’s

testimony which we must credit, they were badly beaten.

      Petitioners moved to Moscow but, because they were Chechen, could not get

a registration stamp to live in the city. Police stopped them and took them to the

police station, where, according to Petitioner Karine, police would “humiliate us,

harass us, scare, frighten us that they would send us back to refugee camps” until

the Chrakyans gave them money as a bribe to leave the police station.

      The BIA held that Petitioners did not demonstrate that the beating and

harassment they suffered at the refugee camp rose to the level of past persecution,

and the discrimination they described in other parts of Russia also did not show



1
 Because Petitioner’s testimony was found to be credible, we present the events
according to her testimony.

                                         2
past persecution. We review that determination for substantial evidence. See

Kumar v. Gonzales, 444 F.3d 1043, 1049 (9th Cir. 2006). “Reversal is warranted

only if the evidence presented was such that a reasonable fact-finder would be

compelled to conclude that the petitioner was persecuted . . . .” Padash v. INS, 358

F.3d 1161, 1165 (9th Cir. 2004). The record does not compel a finding of past

persecution. There is nothing to suggest that the incident at the refugee camp was

anything more than a robbery or that Petitioners were targeted by the soldiers

because of a protected ground. Also, the harassment that petitioner described in

Moscow did not rise to the level of persecution. See Gu v. Gonzales, 454 F.3d

1014 (9th Cir. 2006) (past persecution not found where petitioner was detained at a

police station for three days and beaten ten times with a rod).

      Petitioners have also not met their burden of establishing that they are “more

likely than not to suffer intentionally-inflicted cruel and inhuman treatment that

either (1) is not lawfully sanctioned by that country or (2) is lawfully sanctioned by

that country, but defeats the object and purpose of CAT.” Nuru v. Gonzales, 404

F.3d 1207, 1221 (9th Cir. 2005) (quoting Wang v. Ashcroft, 320 F.3d 130, 134 (2d

Cir. 2003) (internal quotation marks omitted); see also 8 C.F.R. § 208.16(c)(2).

Petitioners expressed fears of future torture because of ongoing hostilities in




                                          3
Chechnya, but those concerns do not compel a finding that they will be subjected

to torture upon return to Russia.

      The petition for review is DENIED.




                                        4